Citation Nr: 0627892	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
which is currently assigned staged ratings of 0 percent prior 
to April 27, 2005, 20 percent from April 27, 2005, and 30 
percent from September 9, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1962 to September 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for hearing loss, rated noncompensable, 
effective in April 2002, and for tinnitus, rated 10 percent.  
He perfected an appeal only as to the rating for hearing 
loss.  In January 2004, the Board remanded the matter for 
additional development.  In May 2005, the RO increased the 
rating for the hearing loss to 20 percent, effective April 
27, 2005.  In July 2005, the Board again remanded the matter 
for additional development.  In November 2005, the RO further 
increased the rating for the  hearing loss to 30 percent, 
effective September 9, 2005.  Inasmuch as the veteran has not 
indicated otherwise, it is presumed he is appealing all three 
stages of the rating.  The issue is characterized accordingly 
.


FINDINGS OF FACT

1.  The record does not show that prior to March 10, 2004, 
the veteran's hearing acuity was worse than Level II in the 
right ear or worse than Level IV in the left ear.   

2.  March 10, 2004 private audiometry showed that the 
veteran's hearing loss had substantially progressed in 
severity; April 21, 2005 VA audiometry confirmed that he had 
Level V right ear hearing acuity with Level VI left ear 
hearing acuity.

3.  September 8, 2005 official audiometry first showed that 
the veteran had Level V right ear hearing acuity with Level 
VII left ear hearing acuity. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss warrants staged ratings 
of 0 percent prior to March 10, 2004; 20 percent from March 
10, 2004; and 30 percent from September 8, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code (Code) 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
February 2004 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  While the veteran was not provided with notice 
regarding disability ratings and effective dates prior to the 
rating decision on appeal, the purpose of this notice was 
fulfilled when service connection was granted and an initial 
disability rating and effective date were assigned; thus, any 
technical notice deficiency (including in timing) earlier in 
the process was not prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  A November 2002 statement of the case (SOC) advised 
the veteran of the specific criteria for rating bilateral 
hearing loss, while the November 2002 SOC, May 2005 and 
February 2006 supplemental SOC's readjudicated the matter.  
See 38 U.S.C.A. § 7105.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA examinations in July 
2002, April 2005, and September 2005.  He has not identified 
any evidence that remains outstanding and in a March 2006 
statement indicated that he had "no other information or 
evidence to submit."  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A February 2002 letter from Dr. W. W. O. K. shows that he 
treated the veteran for hearing loss and right ear pressure.  

A March 2002 letter from private audiologist P. G. states the 
veteran has bilateral moderate to severe sensorineural 
hearing loss that has bothered him since his years in service 
as an artillery unit commander and that private audiometry in 
December 2001 showed the veteran had speech discrimination 
scores of 76 percent in the left ear and 80 percent in the 
right ear.  He concluded the veteran had "probable noise 
induced hearing loss."  

On an authorized audiological evaluation in July 2002, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
50
80
85
LEFT
5
20
60
85
95

Average puretone thresholds were 56 decibels in the right ear 
and 65 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
76 percent in the left ear.  The audiologist concluded the 
veteran had moderate to severe high frequency sensorineural 
hearing loss from 2000 to 4000 Hertz in the right ear and 
moderately severe to profound hearing loss from 2000 to 4000 
Hertz in the left ear.  

July 2002 private medical records from Alamo ENT Associates 
show the veteran underwent audiometry testing.

September 2002 to February 2004 private medical records from 
C. A. S., M.D., of Ear Medical Group show treatment and 
audiometry for the veteran's hearing loss.

In his November 2002 notice of disagreement, the veteran 
reported that he works in sales and needs to contact his 
customers by telephone on a regular basis, but that hearing 
loss and the "pounding" in his ears have made it difficult 
for him to use the telephone for business purposes.  

A January 2003 letter from private audiologist P. G. reports 
the veteran's "hearing disability has continued to interfere 
with communication in social and work situations" and that 
even with hearing aids "his functional communication skills 
continue to be deficient."

In August 2003, the veteran submitted a report of a private 
audiometry in July 2003 that he said showed his hearing loss 
was worse than shown on July 2002 VA examination.  Puretone 
thresholds from that examination were reflected in chart 
format, while speech discrimination was shown to be 72 
percent in the right ear and 56 percent in the left.

In March 2004 statements, the veteran's wife and son reported 
they had noticed his hearing had gotten worse and that if he 
did not look directly at those with whom he was speaking he 
could not hear what they were saying.  A co-worker noted he 
had worked with the veteran for five years and had noticed 
his hearing loss had gotten worse over that time:  "Five 
years ago I could carry on a dialogue at normal decibel 
levels, which is not possible today.  In my audio 
communications with [the veteran] in the past few years, I 
have to continually place myself in his direct eye contact so 
that he may compensate visually to receive my message."  

A March 2004 statement from C. A. S., M.D., notes he has been 
treating the veteran since September 2002, that his hearing 
loss had progressed in both ears, and that he had increasing 
difficulty communicating with others, which directly 
correlated with the progression of his hearing impairment.  
He reported that March 10, 2004 audiometry reveal a mild to 
profound sensorineural hearing loss in both ears.  On that 
audiometry puretone threshold, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
100
105
LEFT
35
50
85
105
110

The average puretone thresholds were was 60 decibels in the 
right ear and 69 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 48 percent in the 
right ear and 20 percent in the left ear.

On authorized audiological evaluation in April 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
50
85
95
LEFT
10
25
60
85
95

Average puretone thresholds were 62 decibels in the right ear 
and 66 decibels in the left.  Speech discrimination testing 
revealed speech recognition of 74 percent in the right ear 
and of 70 percent in the left ear.  The audiologist noted 
that he could not locate July 2003 private testing, but that 
July 2002 private hearing air conduction test results were 
comparable to those from the July 2002 VA test results.  
However, the private testing did not include speech 
discrimination testing.  Hearing tests after November 2002 
showed "some fluctuation in hearing loss with reduced speech 
recognition performance."  He provided the following 
conclusion:  

Pure tone findings on this evaluation are 
generally consistent with July 2002 private 
evaluation as well as the July 2002 VA 
evaluation.  Speech recognition scores on this 
evaluation indicated he had fair speech 
recognition performance in both ears.  In the 
opinion of this examiner, findings in the July 
2002 private evaluation and VA evaluation as well 
as the results obtained at this evaluation are 
consistent and not discrepant.

On September 2005 VA audiometry, puretone thresholds, in 
decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
85
95
LEFT
5
20
60
90
95

Average puretone thresholds were 61 decibels in the right ear 
and 66 decibels in the left.  Speech audiometry revealed 
speech recognition ability of 74 percent in the right ear and 
of 64 percent in the left ear.  The examiner concluded the 
veteran had a moderate to profound sensorineural hearing loss 
from 1500 to 4000 Hertz in the right ear and a moderately 
severe to profound sensorineural hearing loss at the same 
Hertz levels in the left ear.  The audiologist reviewed the 
record, and responding to the July 2005 Board remand question 
regarding "whether it is ascertainable from any record on 
file that the veteran's hearing loss disability had increased 
in severity prior to April 2005", provided the following 
opinion:
In reviewing hearing tests in [the veteran's] 
chart, there is some fluctuation in his hearing 
loss which is reflected primarily by his speech 
discrimination scores.  Speech discrimination 
scores obtained by private practice audiologists 
do not use [the] Maryland CNC word list required 
by VA for rating purposes.  In addition some of 
those word recognition scores were obtained using 
live voice audiometry which is not utilized in 
assessment of hearing loss for compensation and 
pension purposes by VA.  Because these 
evaluations are considered inadequate for rating 
purposes, it is not ascertainable from any record 
on file that the veteran's hearing loss 
disability had increased in severity prior to 
4/05.  VA evaluations conducted on 7/30/02, 
4/21/05 and 9/8/05 are additional evidence of the 
fluctuation of his hearing loss mentioned 
earlier.  Since private practice audiology 
evaluations were not adequate for rating purposes 
it is not possible to extrapolate findings.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes puretone thresholds 
and speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Table VII is used to determine the rating assigned 
by combining the Roman numeral designations for hearing 
impairment of each ear.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 Hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Here, no certified audiometry 
throughout the appeal period shows an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, staged ratings are warranted and have 
been assigned by the RO. 

July 2002 official audiometry revealed average puretone 
thresholds of 56 decibels in the right ear and 65 decibels in 
the left ear.  Speech discrimination was 86 percent in the 
right ear and 76 percent in the left.  Under Table VI, such 
hearing acuity constitutes Level II hearing in the right ear 
and Level IV hearing in the left ear.  

Official audiometry in April 2005 revealed average puretone 
thresholds of 62 decibels in the right ear and 66 decibels in 
the left ear.  Speech discrimination was 74 percent in the 
right ear and 70 percent in the left.  Under Table VI, such 
hearing acuity constitutes Level V hearing in the right ear 
and Level VI hearing in the left ear; under 38 C.F.R. § 4.85, 
Table VII, such hearing acuity warrants a 20 percent rating 
under Code 6100.  

The veteran and his representative allege that private 
audiometry shows the veteran's hearing loss warranted a 
compensable rating prior to April 2005.  As noted above, 
under the governing regulation, testing for hearing loss has 
specific requirements, such as a speech discrimination test 
conducted in a controlled setting using a Maryland CNC word 
list.  The September 2005 VA examiner reported that while 
some fluctuation in hearing loss was shown by private speech 
discrimination testing, these tests did "not use the 
Maryland CNC word list required by VA for rating purposes" 
and they also used "live voice audiometry which is not 
utilized in assessment of hearing loss for compensation and 
pension purposes."  Thus, the VA examiner concluded that, 
since these tests were inadequate for rating purposes, he 
could not extrapolate findings from them to ascertain whether 
"the veteran's hearing loss disability had increased in 
severity prior to 4/05."  However, the Board notes that a 
private audiogram on March 10, 2004 showed that puretone 
thresholds in decibels were 60 in the right ear and 69 in the 
left ear.  While this examination does not include adequate 
speech discrimination testing, as described above, it does 
show the veteran had average puretone thresholds similar to 
those documented at the April 2005 VA examination.  Other 
private audiometry results prior to March 10, 2004 were more 
comparable to those from the July 2002 VA examination.  The 
veteran alleges a July 2003 private audiogram shows his 
hearing had declined; however, the results of this audiogram 
are in a chart format which the Board is neither competent 
nor authorized to interpret.  Furthermore, speech 
discrimination testing in July 2003 was not adequate for 
rating purposes.  Lay assertions from the veteran, his wife, 
his son, and his co-worker that his hearing impairment was 
greater than reflected by the noncompensable rating are 
insufficient to establish this is so.  They are laypersons, 
and not competent to establish the level of hearing 
disability by their own opinions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Based on the foregoing, the Board finds that the March 10, 
2004 audiogram is the first competent (medical) evidence is 
the first indication that the veteran's hearing loss 
disability was of the degree of severity found on the April 
2005 VA examination, and that the April 2005 VA examination 
merely confirmed that the hearing loss was indeed of such 
severity.  As noted above, the April 21, 2005 VA examination 
showed the veteran had Level V hearing in the right ear and 
Level VI hearing in the left ear, which warrants a 20 percent 
rating.  38 C.F.R. § 4.85.  Accordingly, the Board concludes 
that a 20 percent rating is warranted for the veteran's 
hearing loss from March 10, 2004 (when the degree of 
disability warranting such rating was first shown).   

The most recent official audiometry, on September 8, 2005, 
revealed average puretone thresholds of 61 decibels in the 
right ear and 66 decibels in the left ear.  Speech 
discrimination was 74 percent in the right ear and 64 percent 
in the left.  Under Table VI, such hearing acuity constitutes 
Level V hearing in the right ear and Level VII hearing in the 
left ear; under 38 C.F.R. § 4.85, Table VII, these levels 
warrant a 30 percent rating under Code 6100.  In adjudicating 
the claim, the RO assigned September 9, 2005 (the date the 
examination report was dictated) as the effective date for 
the 30 percent rating.  As the examination occurred on 
September 8, 2005, the increase is warranted that that date.  
[Notably, this may result in a mere technical correction, and 
not afford the veteran any additional financial benefit.]  
The record does not contain any evidence that a rating in 
excess of 20 percent for the hearing loss was warranted prior 
to September 8, 2005.  Evaluation of hearing loss disability 
involves the mechanical application of the rating schedule, 
to the results of official audiometry.  See Lendenmann, 
supra.  Here, there was no official audiometry warranting a 
30 percent rating prior to September 8, 2005.

Finally for consideration is whether a rating in excess of 30 
percent is warranted since September 8, 2005.  The record 
does not contain any evidence after September 8, 2005 that 
could establish the veteran's hearing loss warrants a rating 
in excess of 30 percent.  Notably in March 2006 the veteran 
stated he did not have any more evidence to submit; and there 
is no audiometry of record showing that the veteran's hearing 
acuity has declined further.  

Extraschedular Consideration

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran states that his hearing loss makes it 
difficult for him to work in his occupation of sales because 
he has problems with telephone conversation, there is no 
objective evidence in the record of 'marked' interference 
with employment or frequent hospitalizations due to hearing 
loss, or other factors of like gravity which would suggest 
that referral for extraschedular consideration is indicated.  
Disability ratings represent average impairment in earning 
capacity resulting from the disability in civil occupations, 
not the degree of impairment in a specific form of 
employment.  38 C.F.R. § 4.1.
ORDER

Earlier compensable staged ratings of 20 percent from March 
10, 2004 and 30 percent from September 8, 2005 are granted 
for the veteran's bilateral hearing loss; to that extent the 
appeal is allowed, subject to the regulations governing 
payment of monetary awards.  

A rating in excess of 30 percent for the bilateral hearing 
loss disability is denied.  



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


